An application for an extension of time in which to file a petition for certiorari to review the action of the Court of Appeals herein is presented to the Court. This *Page 167 
application comes more than forty-five days after the decree of the Court of Appeals and we are without power to entertain it.
Section 14 of Chapter 100 of the Acts of 1925, provides that:
"Petitions for certiorari to require the removal of any case from the Court of Appeals to the Supreme Court for review, shall be filed in the Supreme Court within forty-five days after final decree in the Court of Appeals, including decree upon any application to that court for a rehearing or for different or additional findings; provided, the Supreme Court or any of the Judges thereof, upon application, may extend such time for filing petitions for certiorari for an additional time not to exceed ninety days after final decree as above defined in the Court of Appeals."
It will be noted that this Court or any of the Judges thereof are given authority upon application to extend such time
(forty-five days) for filing petition for certiorari. To extend means to stretch out or to draw out or to enlarge a thing. It implies something in existence. Extend is a transitive verb, requiring an object. The object of the extension in the statute is the forty-five days. The forty-five days having elapsed, there is nothing to extend, no period to prolong.
To grant time, in which to file petition for certiorari,
after the expiration of the original term, is a power not given to this Court.
The application is accordingly denied. *Page 168